                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


CARHARTT, INC.,
              Plaintiff,                            No. 17-13604
v.                                                  District Judge Judith E. Levy
                                                    Magistrate Judge R. Steven Whalen
INNOVATIVE TEXTILES, INC.,
ET AL.,
              Defendants.
                                         /

                                          ORDER
       For the reasons and under the terms stated on the record on May 16, 2019,

Plaintiff’s Motion to Compel Financial Statements [Doc. #84] is GRANTED IN PART
AND DENIED IN PART. Within 21 days of the date of this Order, Defendants will

produce financial statements of both Innovative Textiles, Inc. and Innovative Textiles

LLC for the period of calendar 2013 to calendar 2017, as well as underlying
data/documents used in preparing the statements. The parties will submit to the Court a

stipulated proposed protective order with an attorneys’-and-experts’-eyes-only provision
that will govern the production of this material.
       In all other respects, the motion is DENIED.

       IT IS SO ORDERED.


Dated: May 16, 2019                          s/R. Steven Whalen
                                             R. STEVEN WHALEN
                                             UNITED STATES MAGISTRATE JUDGE
                             CERTIFICATE OF SERVICE
       I hereby certify on May 16, 2019 that I electronically filed the foregoing paper with
the Clerk of the Court sending notification of such filing to all counsel registered
electronically. I hereby certify that a copy of this paper was mailed to non-registered ECF
participants on May 16, 2019.

                                                        s/Carolyn M. Ciesla
                                                        Case Manager for the
                                                        Honorable R. Steven Whalen
